Citation Nr: 1418642	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  11-07 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He died in September 2009.  The appellant is the Veteran's widow.

This appeal is before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The Board has reviewed both the physical claims file and the file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1. The Veteran died in September 2009; the cause of death was positional asphyxia as the result of an accident whereby a motor vehicle fell onto his upper torso.

2.  At the time of the Veteran's death, service connection had been established for coronary artery disease, depression, type II diabetes, peripheral vascular disease of the right and left lower extremities, prostate cancer, peripheral neuropathy of the right and left upper and lower extremities, and erectile dysfunction.

3.  No service-connected disability caused or contributed to the Veteran's death, and there is otherwise no nexus between the cause of his death and his active service. 


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to a veteran's spouse, children, or parents for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions (for example, as in this case, being crushed by a car) but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, the Veteran's death certificate reflects that he died in September 2009 from the immediate cause of positional asphyxia.  The manner of death was listed as "Accident," a description of how the injury occurred was "motor vehicle fell on upper torso," and "onset to death" was listed as "minutes."  

Under the sections labeled "condition, if any, leading to the [immediate] cause," and "OTHER SIGNIFCANT CONDITIONS-Conditions contributing to the death but not resulting in the [immediate] cause given," no condition was listed. 

A county sheriff's office incident report regarding the Veteran's death reflects that, on the date of the Veteran's death, the sheriff received an emergency call at about 3:13 PM that a man was pinned underneath a vehicle at the Veteran's residence.  The sheriff arrived at the scene of the Veteran's death, and was advised that the Veteran was under a sheet at the rear of two cars parked in the driveway.  The sheriff noticed two cars parked in the driveway side by side, with one jacked up that had slid into the other.  Paramedics advised the sheriff that, when they arrived on the scene, CPR was in progress and they checked the Veteran for vitals and concluded that he had been dead for some time.  The sheriff pronounced the Veteran dead and noted that it appeared as if the Veteran, who was lying on a rollback, was working underneath the rear of a Mustang, which had its tires removed and was up on a set of jack stands.  The Veteran was holding a wrench in his right hand that matched a loose nut on the ground, which was missing from the exhaust of the car.  The Veteran had been attempting to repair the exhaust, which was loose.  It appeared that the Veteran was removing the nut, and the vehicle had slid sideways off the jack stands and landed on the Veteran's chest and head areas.  A spot of blood on the ground where the head would have been indicated that the Veteran was alive and that his heart was beating when the vehicle fell onto him.  

The sheriff stated that he spoke with D.W. and the Veteran's son.  D.W. had stopped by to help the Veteran work on the car, when he walked behind and saw the Veteran pinned underneath.  He telephoned the Veteran's son and jacked up the car, and when the Veteran's son arrived they pulled the Veteran from underneath the vehicle.  The Veteran's son then attempted CPR until the paramedics arrived.  The Veteran's son advised that at about 1:00 PM, the Veteran's son had left for a doctor's visit, and that on the way back to the residence he received a call from D.W. stating that the vehicle had fallen on the Veteran.  

The autopsy report dated in October 2009 reflects that the Veteran died after suffering a crush injury while working on a vehicle, and that the cause of death was attributed to positional asphyxia supported by the findings of lower left rib fracture, ruptured spleen, right and left rib fractures at costosternal junction, right subgaleal hematoma, and significant bruising, petechiae, and lacerations.  

The report explained that positional asphyxia occurs when a person cannot voluntarily change from an abnormal position that may interfere with ventilation, and that compression of the thorax (chest) can impede normal breathing processes, obstruct the venous circulation to the heart, and block heart action.  Other significant findings in the Veteran were noted to have been severe coronary atherosclerotic disease with greater than 90 percent occlusion in the left anterior descending artery, left circumflex, and right coronary artery; a pale, fibrotic area in the left ventricle consistent with a previous myocardial infarction; and focal pleomorphic glands in the prostate consistent with a residual prostatic adenocarcinoma.  However, there was noted to have been no evidence of an acute myocardial infarction present.

The record does not reflect, and the appellant does not contend, that the Veteran died as the result of a service-related disability for which he was not granted service connection during his lifetime.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Rather, as reflected in several written statements, she asserts that a disability for which service connection had been established during the Veteran's lifetime caused or contributed to his death.  

During the Veteran's lifetime, service connection had been established for the following disabilities: coronary artery disease; depression; type II diabetes; peripheral vascular disease of the right and left lower extremities; prostate cancer; peripheral neuropathy of the right and left upper and lower extremities; and erectile dysfunction. 

Specifically, in a January 2010 statement, the appellant asserted that, on the day of his death, the Veteran was not feeling well, and that she felt that while he was under his car, he began feeling sick and pulled on the car to get out from underneath.  She asserted that, as his legs did not work well due to his service-connected lower extremity disabilities, he pulled with all his weight so that the car fell on him.  In a statement received in March 2011, the appellant asserted that the Veteran could not get under the car without first hanging on to it with all of his weight and kneeling down first due to the poor circulation in his legs from his service-connected disabilities.  She stated that she was sure that when he decided to work on the car when there was no one around, he leaned on the car's bumper, pushing the car enough to make the jacks off balance, so that when he crawled under the car it fell on him.  She asserted that all this was due to his service-related illness of poor circulation from diabetes and heart problems.  She further asserted that the jacks he used to prop up the car were not faulty, and submitted photographs of those jacks and of the car that fell on the Veteran.

In January 2011, the appellant also submitted several statements from witnesses indicating that the Veteran was in poor health and did not feel well the day he died.  

An acquaintance, B.A., stated that he saw the Veteran the day before he died, that he was sweating very badly and became lightheaded and dizzy, and that B.A. had to help him back on to his truck.

A statement from D.W. reflects that he had been helping the Veteran on his car for a few weeks due to the Veteran's health problems, that the Veteran could not stand for very long due to becoming light-headed, that he was slow to get up after lying on the creeper, that he always seemed to be tired and worn out, and that he was slow to move and standing took a lot of effort for him. 

A statement from the Veteran's son reflects that after only a few minutes of work the Veteran would need to stop and take a break.  He stated that, on the day he died, the Veteran did not eat much at lunch, looked tired, and did not have normal color in his face, and that he had been rubbing his leg because it had been bothering him.  The Veteran's son also stated that, right after he left from lunch, the Veteran went to the shop to work on his car, and that the Veteran's son felt that, while working on the car, his leg started to cramp up, and he lost his breath and tried to pull himself back out and pulled on the car too much, knocking it off of the jack stands.  

The Veteran's sister stated that the day he died she stopped by his house, that the Veteran was not feeling well and was not himself that day, and that he looked pale and grey in the face.  She stated that lately the Veteran had had a hard time walking and could not catch his breath.

The Veteran's daughter stated that, the day before the Veteran died, she noticed he was not feeling well and was sitting and sweating when she saw him.  She further stated that the Veteran's legs were always bothering him and he was always tired.

Another witness, D.K., stated that she was having lunch with the Veteran the day he died, and that he could not eat, did not feel well, felt lightheaded, and said he was going to lie down.  She stated that his color was not good, that he looked greyish, and that he was short of breath and complaining of pain in his chest and back.  

Considering the pertinent evidence, the appellant's claim must be denied. 

The Board acknowledges the Veteran's numerous service-connected health problems, including severe coronary artery disease, and that such problems significantly affected his strength, stamina, ability to use his legs, and overall health.  The Board also acknowledges the various lay statements of friends and family indicating that the Veteran seemed to have been in particularly poor health lately, and seemed particularly sick and worn out on the day that he died.  However, even assuming the credibility of such statements, the weight of the evidence is against a finding that any service-connected disability caused or contributed substantially or materially to the Veteran's death.

The competent, objective, and probative evidence of record, including the death certificate, autopsy report, and county sheriff's office incident report, clearly suggests that the Veteran's death was the result of positional asphyxia from being pinned beneath a car he was repairing after it slipped off of its jacks, with no contributing factors from any service-connected disability.  The Board also notes the speculation by the appellant and the Veteran's son that the cause of the Veteran's car sliding off of the jacks was that he was attempting to pull himself out from under the car due to an exacerbation of a service-connected disability.  

However, as noted in the sheriff's incident report, the Veteran was holding a wrench in his right hand that matched a loose nut on the ground, missing from the exhaust of the car he was attempting to repair; according to the sheriff, it appeared that while the Veteran was removing the nut, the vehicle slid sideways off the jack stands and landed on him.  The facts do not support the contention that the Veteran was somehow pushing the car to get out from under the car when the accident occurred, but was instead working on the car when the accident occurred.  

Beyond the above, such theories of how Veteran might have knocked over the car due his service-connected disabilities, including the appellant's assertion that, due to his service-connected disabilities, before going under the car the Veteran had leaned on the car's bumper, which made the jacks off balance, are mere gross speculation not supported by any objective evidence whatsoever.  They provide no reasonable basis for service connection for cause of death or for further development of any such claim.  See 38 C.F.R. § 3.312(a).  The theory of causation is, at best, highly speculative.  The fact that he felt ill would not support any finding to suggest that (a) the illness was caused by a service connected disability; or, more importantly, (b) because of this illness he was in the act of stopping work when the accident occurred; or (c) because of this need to stop work he used his arms, not his legs, to push the car (or somehow leaned on the car in an unsafe manner before he went under the car) which, in turn, (d) caused the jacks to become unstable, leading to the accident.  

In short, the probative evidence overwhelmingly demonstrates that the Veteran's death was the result of an accident whereby a car fell on him and pinned him, causing positional asphyxia.  There is no competent and probative evidence that any service-connected disability or disabilities in any way caused or contributed to the Veteran's death.  Any speculation by the appellant or any lay witness that a service-connected disability or disabilities somehow caused or contributed to the Veteran's death is heavily outweighed by the evidence against such a finding.

The Board has considered whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death, despite the primary cause of death being positional asphyxia due to the Veteran's accident.  See 38 C.F.R. § 3.312 (c)(4).  The Veteran suffered severe service-connected disabilities affecting vital organs, including coronary artery disease and type II diabetes.

However, even considering these disabilities, the evidence does not establish a reasonable basis for finding that any such service-connected condition had any material influence in accelerating the Veteran's death.  There is no indication in the death certificate, autopsy report, or the sheriff's incident report that any service-connected disability accelerated death in any way.  The death certificate indicates that the onset of death following the accident was "minutes," and the sheriff's report reflects that the Veteran had been alone from approximately 1:00 PM and was discovered after 3:00 PM.  Also, in the death certificate, under the sections labeled "condition, if any, leading to the [immediate] cause," and "OTHER SIGNIFCANT CONDITIONS-Conditions contributing to the death but not resulting in the [immediate] cause given," no condition was listed.  Moreover, there is no competent evidence suggesting that a service-connected disability materially influenced the acceleration of death after the motor vehicle fell on the Veteran.

Finally, the Board notes the appellant's assertions in her March 2011 statement that the Veteran had been rated totally disabled when he died, and that his service-connected disabilities were not going to improve.  However, the Veteran was not continuously rated totally disabling for a period of 10 or more years immediately preceding death; the earliest effective date of any service-connected disability was in 2001, which was less than 10 years before his death and more than 30 years after his discharge from service.  See 38 U.S.C.A. § 1318.

Accordingly, service connection for the cause of the Veteran's death must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in February 2010.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, identified private treatment records, death certificate, an autopsy report, a county sheriff's office incident report regarding the Veteran's death, and numerous lay statements from witnesses have been obtained.  While in a May 2014 brief the appellant's representative requested that the case be remanded to obtain records such as the police report and investigation report of the Veteran's death, the county sheriff's office incident report regarding the Veteran's death is of record, and there is no indication any other such reports exist.  Therefore, remand for such records is not warranted.

Also, in this case, an examination was not obtained in connection with the appellant's claim.  However, as explained above, the Board finds that there is no competent and probative evidence indicating that any service-connected disability or disabilities in any way might have caused or contributed to the Veteran's death.  Also, given the evidence of record as a whole, there is sufficient medical evidence to render a decision on the claim.  Thus, remand for a VA examination is not warranted.  See Daves v. Nicholson, 21 Vet. App. 46, 50-51 (2007).

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the appellant in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Service connection for the cause of the Veteran's death is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


